273 U.S. 693
47 S.Ct. 91
71 L.Ed. 843
Rothschild FRANCIS, petitioner,v.George Washington WILLIAMS, Judge of the District Court  of the Virgin Islands of the United States.
No. 371.
Supreme Court of the United States
October 11, 1926

Messrs. Adolf A. Berle, Jr., of New York City, and David Wallerstein, of Philadelphia, Pa., for petitioner.
Mr. Charles H. Gibson, of Thomas, Virgin Islands, for respondent.


1
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Third Circuit denied.